ORDER
PER CURIAM.
Appellant, Michael R. Meng, appeals from the judgment of the probate division ordering him involuntarily detained at the Southeast Missouri Mental Health Center (SMMHC) for a 21-day evaluation. Appellant contends that the trial court erred in (1) allowing hearsay testimony regarding an alleged suicide note; (2) finding that Appellant represents a likelihood of serious physical harm to himself or others; and (8) finding that SMMHC is the least restrictive environment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or otherwise. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).